DENY; and Opinion Filed December 12, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01565-CV

                              DEBORAH HUMPHREY, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-07257

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Stoddart
                                 Opinion by Justice Lang-Miers
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to: 1) vacate the oral order of November 13, 2014 and written order of December 11, 2014

denying relator’s motion to dismiss the case for want of prosecution and 2) order the trial court

to dismiss the underlying cause of action with prejudice. Ordinarily, to obtain mandamus relief,

a relator must show both that the trial court has clearly abused its discretion and that relator has

no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding). We conclude relator has not shown she is entitled to relief. Walker v.

Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). We deny the petition for writ

of mandamus.


                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE
141565F.P05